DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 1 is the inclusion of a signal processing circuit which contains a mode signal input port from which mode signals are received, a first sensor signal input port from which the first sensor signal is received, and a second sensor signal input port from which the second sensor signal is received, and which is configured to switch between a normal mode and a test mode in which a predetermined operation different from that of the normal mode is performed, wherein in the normal mode, a first detection signal which transitions between low and high levels is output based on the first sensor signal, while a second detection signal which transitions between low and high levels is output based on the second sensor signal; a first driver from which the first detection signal is received in the normal mode while a test signal is received in the test mode, and which outputs a first output voltage based on the received first detection signal or the received test signal; a second driver from which the second detection signal is received in the normal mode while the test signal is received in the test mode, and which outputs a second output voltage based on the received second detection signal or the received test signal; and a voltage monitoring circuit which receives the first output voltage and the second output voltage, and generates the mode signals having a plurality of different signal levels in accordance with transition patterns of voltage levels of the received first output voltage and the received second output voltage. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 2-7 have been found allowable due to their dependencies upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hikichi et al. (US 10,191,124) discloses a sensor circuit configured to output the mode switching signal that is a command to switch to a normal mode, when a physical quantity detection signal changes in a test mode.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
6/3/2022